DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10th, 2022 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on July 26th, 2022 in response to the Final Office Action mailed on May 26th, 2022.  Per Applicant's response, Claims 1 & 13 have been amended.  All other claims remain in their previously-presented form.  Consequently, Claims 1, 5-6, 8-9, & 13-15 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed July 26th, 2022, with respect to the previous rejections under Schneider, Oehman, and Howard have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn. 
	
Specification
The abstract of the disclosure was previously objected to because it contained legal phraseology therein (“comprising”, “said”).  Applicant has provided the required corrections in accordance with MPEP § 608.01(b), thereby obviating the previous specification objection.
Claim Objections
Claims 6 & 8-9 are objected to because of the following informalities:  
Claim 6 should read “The power generating unit of claim 1, wherein comprises a coating of electroless nickel matrix embedded with diamond particles”.
Claim 8 should read “The power generating unit of claim 1, wherein the interface unit comprises a connector configured to connect the power generating unit to the stationary unit”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 5-6, 8-9, & 13-15  were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9, & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,997,958 to Heinicke.

    PNG
    media_image1.png
    857
    478
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    522
    599
    media_image2.png
    Greyscale
	
In regards to independent Claim 1, and with particular reference to Figures 1-4, Heinicke discloses:

(1)	A power generating unit (“centrifugal or similar pumps for the pumping and distribution of various fluids”; col. 1, lines 8-10) comprising: a hydraulic unit (14-16); an interface unit (13) connected to the hydraulic unit (Fig. 3), the interface unit being connectable to a stationary unit (10) (Fig. 3); a power flow shaft (12, 36) extending across a portion (i.e. a central portion) of the hydraulic unit and the interface unit (apparent in Fig. 3), the power flow shaft being configured to expose an interface between the hydraulic unit and the interface unit to a torque load (this is apparent in Fig. 3); and at least one connecting element (28, 29) at least partly overlapping a first surface of the hydraulic unit (i.e. the radially outer tip surface of flange 27; Fig. 3) and a first surface of the interface unit (i.e. the radially outer tip surface of flange 20; Fig. 3), wherein a direction of a vector normal to the first surface of the hydraulic unit is the same as a direction of a vector normal to the first surface of the interface unit (“Vectors” labeled by the Examiner in Fig. 3 above, for clarity), the at least one connecting element being controllable between a first state (i.e. an uncompressed/loosened state, via adjustment bolts 31) in which a relative rotation between the hydraulic unit and the interface unit is allowed, and a second state (i.e. a compressed/tightened state, via adjustment bolts 31) in which a connecting surface (29) of the at least one connecting element is arranged in abutment with, and provides a pressure against, the first surface of the hydraulic unit and the first surface of the interface unit to prevent a relative rotation between the hydraulic unit and the interface unit (col. 2, lines 49-65), the pressure being higher than a predetermined threshold limit (this reads on any threshold limit, including zero pressure).

In regards to Claim 5, the interface unit (13) is positioned radially outside the hydraulic unit such that the interface unit at least partially encloses the hydraulic unit (it is apparent in Fig. 2 that interface unit 13 is positioned radially outside of hydraulic unit portions 14 & 16).
In regards to Claims 8-9, the interface unit comprises a connector (19) to the stationary unit (Fig. 3), the at least one connecting element comprises a plurality of through-holes aligned with the connector configured to connect the power generating unit to the stationary unit (col. 2, lines 23-26).
In regards to Claim 13, the at least one connecting element is an elongated plate element (i.e. an elongated, annular plate element, as seen best in Fig. 4) bolted (via bolts 31) to the interface unit and arranged in abutment with the interface unit and the hydraulic unit (as shown in Fig. 3).
In regards to Claim 14, the hydraulic unit comprises a pump housing (15) and a fluid pump (16) for supply of pressurized fluid flow to at least one driven accessory (this is an intended use limitation that does not limit the apparatus claim in any patentable sense).
In regards to Claim 15, the stationary unit is a housing (i.e. a motor housing) for a source of rotational energy (“an electric motor”; col. 2, lines 7-10), wherein the power flow shaft is connectable to the source of rotational energy (apparent in Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinicke (applied above) in view of “Composite Diamond Coating” by STi Surface Technology, Inc. (attached to previous office action; STi herenafter).
In regards to Claim 6, although Heinicke discloses the connecting surface (29) of Claim 1, he does not disclose that the connecting surface of the at least one connecting element (29) comprises a coating of electroless nickel matrix embedded with diamond particles.
However, “Composite Diamond Coating” by STi Surface Technology, Inc. specifically discloses a composite diamond coating with ultra-fine diamond particles contained within hard electroless nickel metal, and discloses that such a coating provides exceptional wear resistance and hardness, enhanced corrosion resistance, perfect conformity to complex geometries, and applicability to all common metals and alloys.  STi discloses that these features allow increased lifetime and minimized maintenance related downtime due to the replacement of high wear parts.  Heinicke’s releasable band clamp (28, 29) is a component that experiences high wear at its flexible connecting surface (29) from repeated tightening/release during maintenance, and thus, would be greatly improved through the use of STi’s composite diamond coating.  It is further noted that STi’s composite diamond coating with ultra-fine diamond particles contained within hard electroless nickel metal would have the friction coefficient is the same material disclosed by Applicant.  Therefore, to one of ordinary skill desiring a flange clamp with improved wear resistance, hardness, and corrosion resistance, it would have been obvious to utilize the techniques disclosed in STi in combination with those seen in Heinicke in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Heinicke’s connecting surface (29) with STi’s composite diamond coating in order to obtain predictable results; those results being a clamp having improved wear resistance, hardness, and corrosion resistance, thereby improving operational lifespan and reducing the need for replacement components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC